Citation Nr: 1547745	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-36 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 35. 

(The issue of whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984.  The appellant is the Veteran's daughter who seeks educational benefits as an eligible person under 38 U.S.C.A. § 3501.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision of the Education Office at the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York.  

In February 2010, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This matter was previously before the Board in February 2010, April 2012, and June 2014, at which times the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, a remand is again necessary for additional development with regard to this appeal.  Specifically, in the Board's most recent June 2014 remand, the RO was directed to do the following:

On completion of all necessary action for the remanded claim of whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death, readjudicate the issue of entitlement to basic eligibility for educational assistance benefits under Chapter 35.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.   

However, notwithstanding the development that was accomplished regarding the timeliness-of-appeal issue, the RO did not reissue a Supplemental Statement of the Case as directed regarding the issue of basic eligibility for educational assistance benefits under Chapter 35. 

The failure to issue a Supplemental Statement of the Case regarding the issue of basic eligibility for educational assistance benefits under Chapter 35 is contrary to the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Therefore, a remand is necessary to correct this procedural deficiency.

Accordingly, the case is REMANDED for the following action:

The appellant and her representative must be provided with a Supplemental Statement of the Case regarding the issue of entitlement to basic eligibility for educational assistance benefits under Chapter 35 and be afforded reasonable opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




